     Case 5:20-cv-00057-JVS-KK Document 26 Filed 08/13/21 Page 1 of 1 Page ID #:125



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
     Lori Nichol, et al,            )                 EDCV 20-00057JVS(KKx)
11                                  )
                                    )                 ORDER OF DISMISSAL UPON
12               Plaintiff,         )
                                    )                 SETTLEMENT OF CASE
13         v.                       )
                                    )
14                                  )
     Joseph Peter Gallagher,        )
15                                  )
                 Defendant(s).      )
16                                  )
     ______________________________ )
17
18
           The Court having been advised by the counsel for the parties that the above-
19
     entitled action has been settled,
20
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
21
     without prejudice to the right, upon good cause being shown within 45 days, to reopen
22
     the action if settlement is not consummated.
23
24
     DATED: 8/13/21                                 ___________________________
25
                                                       James V. Selna
26                                                  United States District Judge
27
28
